DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-4,6-14 are allowed.

The following is the reason for allowance of claim 1, pertinent arts do not alone or in combination disclose: A population of coated phosphor particles, each coated phosphor particle having a core comprising a Mn4+ doped phosphor and a conformal coating shell formed from a plurality of alternating layers of two different vapor pre-cursors via an atomic layer deposition (ALD) process, the shell comprising aluminum oxide, titanium oxide, zirconium oxide, zinc oxide, tin oxide, silicon dioxide, hafnium oxide, indium oxide, indium tin oxide, potassium fluoride, titanium nitride, boron nitride, silicon nitride, a polymer material, or a combination thereof.

The following is the reason for allowance of claim 14, pertinent arts do not alone or in combination disclose: A process for preparing a population of coated phosphor particles comprising: exposing particles of a Mn4+ doped phosphor alternately to a first precursor vapor and a second precursor vapor via an Atomic Layer Deposition (ALD) process to form a conformal coating shell on each particle, wherein the first precursor is different from the second precursor, and wherein the first precursor comprises an alkyl chloride and the second precursor comprises an alkylamine, wherein the coating comprises aluminum oxide, titanium oxide, zirconium oxide, zinc oxide, tin oxide, silicon dioxide, hafnium oxide, indium 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. You et al (US Pub No. 20160160122), Hampden-Smith (US Patent No. 6193908), Fan (US Pub No. 20070172580).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI N NARAGHI whose telephone number is (571)270-5720.  The examiner can normally be reached on 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/ALI NARAGHI/            Examiner, Art Unit 2895